Exhibit 10.1

READ CAREFULLY AND COMPLETE SECTION 2(m) BEFORE SIGNING

SUBSCRIPTION AGREEMENT

TAYLOR CAPITAL GROUP, INC.

ALL SUBSCRIPTIONS ARE SUBJECT TO ACCEPTANCE BY TAYLOR CAPITAL GROUP, INC. ALL
INFORMATION REQUIRED TO BE PROVIDED HEREIN BY SUBSCRIBERS FOR DETERMINING
PURCHASER QUALIFICATION WILL BE KEPT STRICTLY CONFIDENTIAL.

Taylor Capital Group, Inc.

9550 West Higgins Road

Rosemont, Illinois 60018

Attn: Mark A. Hoppe

Ladies and Gentlemen:

 

1. Subscription; Closing.

 

  a) The undersigned (“Subscriber”) hereby irrevocably subscribes to purchase
[            ]1 shares of 8% Non-Cumulative, Non-Voting, Contingent Convertible
Preferred Stock, Series F (the “Preferred Shares”) of Taylor Capital Group,
Inc., a Delaware corporation (the “Holding Company”), to be issued by the
Holding Company in accordance with the terms included in the certificate of
designations attached hereto as Exhibit B (the “Series F Certificate of
Designations”), subject to reduction as provided below, for a purchase price of
$25.00 per share. After the subscription for Preferred Shares by Subscriber and
certain other Accredited Investors (the “Initial Investors”), other Accredited
Investors (the “Other Investors” and, together with the Initial Investors, the
“Investors”) will be offered an opportunity to purchase Preferred Shares for the
same price per share and otherwise on substantially the same terms as set forth
herein. The number of Preferred Shares to be purchased by each Initial Investor
will be reduced by an amount equal to (x) the aggregate number of Preferred
Shares subscribed for by the Other Investors multiplied by (y) a fraction equal
to (A) the number of Preferred Shares subscribed for by such Initial Investor
divided by (B) 1,000,000. The Preferred Shares and the shares of the Company’s
common stock, per value $0.01 per share (the “Common Stock”), issuable upon
conversion of the Preferred Shares (the “Conversion Shares”) are collectively
referred to herein as the “Securities”.

 

  b) The Holding Company shall notify the Investors in writing of the
establishment of a Closing Date once the conditions to Closing set forth in
Section 5(b) have been satisfied

 

1

This Subscription Agreement assumes that (i) there will be more than one Initial
Investor and (ii) the Initial Investors will subscribe for an aggregate of
1,000,000 shares. A similar subscription agreement will be prepared for the
Other Investors.



--------------------------------------------------------------------------------

 

(other than those conditions that by their nature cannot be satisfied until
Closing). Within five (5) Business Days of such notice, Subscriber shall deposit
into a non-interest-bearing escrow account to be established by the Holding
Company at Cole Taylor Bank (the “Escrow Account”), pursuant to wire
instructions set forth in such notice, an amount in cash equal to the Purchase
Price of the Preferred Shares to be purchased by Subscriber at Closing.
Notwithstanding anything contained herein to the contrary, Subscriber shall not
be required to deposit any funds into the Escrow Account on any date that is
earlier than March 15, 2011.

 

2. Representations and Warranties of Subscriber. To induce the Holding Company
to accept this Subscription Agreement, Subscriber hereby represents and warrants
to, and agrees with, the Holding Company that:

 

  a) Subscriber has received a copy of this Subscription Agreement and all
exhibits and supplements thereto and any amendments thereof (the “Subscription
Materials”) regarding an investment in the Preferred Shares, has read the
Subscription Materials carefully, is fully familiar with the contents of the
Subscription Materials and hereby adopts, accepts and agrees to be bound by the
terms of the Subscription Materials if and when this Subscription Agreement is
accepted by the Holding Company.

 

  b) The Preferred Shares were not offered to Subscriber by any means of general
solicitation or general advertising. Subscriber has received no oral or written
representations, warranties or communications with respect to the offering of
Preferred Shares other than those contained in the Subscription Materials, and,
in entering into this transaction, Subscriber is not relying upon any
information other than that contained in the Subscription Materials or that
resulting from Subscriber’s own investigation of the Preferred Shares, the
Holding Company and the Bank. Subscriber’s own investigation has included such
review as Subscriber has considered necessary or appropriate of the Holding
Company’s annual report on Form 10-K for the year ended December 31, 2009 and
quarterly reports on Form 10-Q for the quarters ended March 31, 2010, June 30,
2010 and September 30, 2010, each as filed with the Securities and Exchange
Commission (the “SEC”), and the Holding Company’s other filings (including any
furnished current reports on Form 8-K) with the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), since December 31, 2009
and prior to the date of Subscriber’s execution and delivery hereof (such annual
report, quarterly reports and other filings, the “Company 2010 SEC Filings”). It
never has been represented, guaranteed or warranted, whether express or implied,
by the Holding Company, any officer, director, shareholder, partner, employee or
agent of the Holding Company, any broker or dealer or any other person, that the
Holding Company or Subscriber will realize any amount or type of consideration,
profit or loss as a result of activities of the Holding Company or Subscriber’s
investment in the Preferred Shares. With respect to tax and other economic
considerations involved in an investment in the Securities, Subscriber is not
relying on the Holding Company. Subscriber has carefully considered and has, to
the extent Subscriber believes such discussion necessary, discussed with
Subscriber’s professional legal, tax, accounting and financial advisers the
suitability of an investment in the Preferred Shares for Subscriber’s particular
tax and financial situation and has determined that the Preferred Shares
included in Subscriber’s offer to purchase hereunder are a suitable investment
for Subscriber.

 

2



--------------------------------------------------------------------------------

  c) Subscriber has had an opportunity to ask questions of and receive answers
from the Holding Company concerning the terms of this investment, all such
questions have been answered to the full satisfaction of Subscriber, and
Subscriber has had the opportunity to request and obtain any additional
information Subscriber deemed necessary to verify the information contained in
the Subscription Materials.

 

  d) Subscriber has the knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of an investment in the
Securities. Subscriber recognizes that an investment in the Securities involves
substantial risks, and has taken full cognizance of, and understands, all of the
risk factors related to the purchase of Preferred Shares, including those set
forth in the Company 2010 SEC Filings. Subscriber has determined that the
purchase of the Securities is consistent with Subscriber’s investment
objectives. Subscriber is able to bear the economic risks of an investment in
the Securities, and at the present time could afford a complete loss of such
investment.

 

  e) Subscriber is (i) acquiring the Preferred Shares and (ii) upon conversion
of the Preferred Shares will acquire the Conversion Shares, in each case, for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempt from registration under the 1933 Act. Subscriber does not presently have
any agreement or understanding, directly or indirectly, with any Person to
resell or distribute any of the Securities. Subscriber is not a broker-dealer
(registered or otherwise) or an Affiliate of a broker-dealer. Subscriber
understands that the certificates or other instruments representing the
Preferred Shares and the stock certificates representing the Conversion Shares,
except as set forth below, shall bear the following legend (or a substantially
similar legend and such other legends as may be required by state blue sky
laws):

“[THESE SECURITIES] HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR UNDER THE SECURITIES ACT OF ANY STATE. THESE SECURITIES MAY NOT
BE OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THESE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH STATE OR
OTHER LAWS AS MAY BE APPLICABLE, OR RECEIPT BY THE COMPANY OF AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE TO THE HOLDING COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

  f) Subscriber understands that, in connection with the offering described in
the Subscription Materials, the Securities have not been registered under the
1933 Act, nor under the securities laws of any state or other jurisdiction. The
offering and sale of the Securities is intended to be exempt from registration
under the 1933 Act by virtue of Section 4(2) of the 1933 Act and Rule 506 of
Regulation D thereunder and applicable state securities laws. The Securities
have not been approved or disapproved by the SEC or by any other federal or
state agency, and no such agency has passed on the accuracy or adequacy of the
Subscription Materials, nor made any finding or determination as to the fairness
or suitability of an investment in the Securities.

 

3



--------------------------------------------------------------------------------

  g) Subscriber, if a natural person, has reached the age of maturity in the
state or other jurisdiction in which Subscriber resides and is legally competent
to execute this Subscription Agreement and to make the representations and
warranties contained herein. If Subscriber is other than a natural person:
(i) Subscriber is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is formed; (ii) Subscriber has all the
requisite right, power, authority and capacity to enter into this Subscription
Agreement and to consummate the transactions contemplated hereby;
(iii) Subscriber has taken all necessary action to authorize the execution,
delivery and performance of this Subscription Agreement; and (iv) Subscriber has
not been organized or reorganized for the specific purpose of acquiring the
Securities, unless each beneficial owner of such entity is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the 1933 Act (“Accredited Investor”) and has submitted information
substantiating such qualification.

 

  h) This Subscription Agreement has been duly executed and delivered by
Subscriber and constitutes a legal, valid and binding obligation of Subscriber,
enforceable against Subscriber in accordance with its terms, except as such
enforceability may be limited by general principles of equity, applicable
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, and the
enforcement of applicable creditors’ rights.

 

  i) Subscriber is an Accredited Investor, in each of the categories initialed
by Subscriber in paragraph (m) below. Failure so to qualify as an Accredited
Investor will disqualify Subscriber from investing in the Securities.

 

  j) Subscriber understands that no interest will be earned on the Purchase
Price while such funds are on deposit in the Escrow Account.

 

  k) Except for possible approval by the Federal Reserve Board, neither the
execution, delivery or performance of this Subscription Agreement by Subscriber
will result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, violate, result in the acceleration of, create in
any party any right to accelerate, terminate, modify or cancel, or require any
notice, consent, approval or waiver under, any material Contractual Obligation
or any Requirement of Law of Subscriber or any of Subscriber’s properties and
assets, except as would not have a material adverse effect on the authority or
ability of the Holding Company to perform its obligations under this
Subscription Agreement or the Series F Certificate of Designations.

 

  l) The information contained in this Subscription Agreement is true, correct
and complete in all respects as of the date hereof.

 

  m) Subscriber has initialed each of the following categories that describes
Subscriber’s financial condition or status:

 

 

Initial

    

(i)       Subscriber is a director or executive officer of the Holding Company.

 

4



--------------------------------------------------------------------------------

 

Initial

    

(ii)      Subscriber is a natural person whose individual net worth or joint net
worth (excluding the value of such natural person’s primary residence) with his
or her spouse, as of the date hereof, exceeds $1,000,000.

 

Initial

    

(iii)     Subscriber is a natural person who had an individual income in excess
of $200,000 (or joint income with his or her spouse in excess of $300,000) in
each of 2009 and 2010 and has a reasonable expectation of reaching the same
income (or joint income) level in 2011.

 

Initial

    

(iv)     Subscriber lawfully acts on behalf of a trust, with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
securities offered, whose purchase is directed by a “sophisticated person”
(i.e., a person who has such knowledge and experience in financial and business
matters that he (she) is capable of evaluating the merits and risks of an
investment in the Securities).

 

Initial

    

(v)      Subscriber is a bank as defined in Section 3(a)(2) of the Act, or any
savings and loan association or other institution as defined in section
3(a)(5)(A) of the Act whether acting in its individual or a fiduciary capacity.

 

Initial

    

(vi)     Subscriber is a broker or dealer registered pursuant to Section 15 of
the Exchange Act.

 

Initial

    

(vii)    Subscriber is an insurance company as defined in Section 2(13) of the
Act.

 

Initial

    

(viii)  Subscriber is an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act.

 

Initial

    

(ix)     Subscriber is a Small Business Investment Bank licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

Initial

    

(x)      Subscriber is a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, and such plan has
total assets in excess of $5,000,000.

 

Initial

    

(xi)     Subscriber is a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940.

 

Initial

    

(xii)    Subscriber is an organization described in Section 501(c)(3) of the
Code, a corporation, Massachusetts or similar business trust, limited liability
company or partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000.

 

5



--------------------------------------------------------------------------------

 

initial

    

(xiii)      Subscriber is an entity in which all of the equity owners are
Accredited Investors. If this item is applicable, please give the name of each
equity owner and the category or categories (as listed above) applicable to
each:

          Name       Category             

 

     

 

            

 

     

 

            

 

     

 

  

 

Initial

    

(xiv)     Subscriber is an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (“ERISA”), and (A) the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment advisor, or (B) the employee benefit plan has total
assets in excess of $5,000,000 or (C) the employee benefit plan is a
self-directed plan with investment decisions made solely by persons that are
Accredited Investors.

 

3. Representations and Warranties of the Holding Company. The Holding Company
represents and warrants to Subscriber as set forth below, except to the extent
(i) set forth in the disclosure schedules attached hereto, or (ii) disclosed in
the Company 2010 SEC Filings filed with (or furnished to) the SEC at least two
Business Days prior to the date of this Subscription Agreement, and publicly
available as of the date of this Subscription Agreement (excluding any
cautionary, predictive or forward-looking statements set forth in any section of
such Company 2010 SEC Filings, including any section entitled “Risk Factors” or
“Cautionary Note Regarding Forward-Looking Statements”) (the “Available Company
SEC Documents”). Each exception set forth in a disclosure schedule is to be
taken as relating to the representations and warranties of the Holding Company
as a whole, notwithstanding the fact that the disclosure schedules are arranged
by sections corresponding to the sections in this Subscription Agreement or that
a particular section of this Subscription Agreement makes reference to a
specific section of the disclosure schedules and notwithstanding that a
particular representation and warranty may not make a reference to the
disclosure schedules.

 

  a) Organization and Qualification. The Holding Company and each of the
Subsidiaries (i) have been duly incorporated or organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation or organization, and (ii) are duly qualified to conduct business
and are in good standing as foreign corporations or organizations in each
jurisdiction in which their respective ownership or lease of property or the
nature of their respective businesses requires such qualification, except where
the failure to be so qualified would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. True and correct copies of
the Organizational Documents of the Holding Company and each of the
Subsidiaries, as amended and currently in effect, have been made available by
the Holding Company to Subscriber. The Holding Company and each of the
Subsidiaries have all requisite power and authority to carry on their respective
businesses (as described in the Available Company SEC Documents) and to own or
lease their respective properties.

 

6



--------------------------------------------------------------------------------

  b) Bank Holding Company; State Banking Corporation Status. The Holding Company
is duly registered as a bank holding company under the Bank Holding Company Act
of 1956, as amended, and meets in all material respects the applicable
requirements for qualification as such. The Bank holds the requisite authority
from the DFPR to conduct business as a state-chartered banking corporation under
the laws of the State of Illinois.

 

  c) Authorized Capital Stock.

 

  i) As of the date of this Agreement, the authorized capital stock of the
Holding Company (the “Capital Stock”) consists of: (A) 45,000,000 shares of
Common Stock, and (B) 10,000,000 shares of preferred stock, of which 104,823
shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series B, 1,276,480
shares of 8% Non-Cumulative, Convertible Perpetual Preferred Stock, Series C,
405,330 shares of Nonvoting Convertible Preferred Stock, Series D, and 223,520
shares of 8% Nonvoting, Non-Cumulative, Convertible Perpetual Preferred Stock,
Series E are issued and outstanding. As of the date of this Agreement, of the
shares of Common Stock currently authorized: 17,877,708 shares are outstanding
and no shares are reserved for issuance pursuant to any securities exercisable
or exchangeable for, or convertible into, shares of Common Stock.

 

  ii) All outstanding shares of Capital Stock (including any outstanding
restricted stock) have been duly authorized and validly issued and are
fully-paid and nonassessable and have been issued without violation of the
preemptive rights of any Person.

 

  iii) There are no voting trusts, proxies or other agreements to which the
Holding Company or, to the Knowledge of the Company, any of its executive
officers or directors is a party or by which it is bound with respect to the
voting of any shares of Capital Stock affecting the voting of any shares of
Capital Stock.

 

  iv) There are no agreements or arrangements under which the Holding Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act.

 

  d) Authorization; Enforcement; Validity. Subject to receipt of any required
Bank Regulatory Approvals and the filing with the Secretary of State of Delaware
of the Series F Certificate of Designations, the Holding Company has the
requisite corporate power and authority to execute, deliver and perform its
obligations under this Subscription Agreement. The execution, delivery and
performance by the Holding Company of this Subscription Agreement have been duly
authorized by the Board and no further corporate action on the part of the
Holding Company is required in connection with the authorization thereof.
Subject to the receipt of any required Bank Regulatory Approvals, this
Subscription Agreement has been duly executed and delivered by the Holding
Company and constitutes legal, valid and binding obligations of the Holding
Company, enforceable against the Holding Company in accordance with its terms,
except as such enforceability may be limited by general principles of equity,
applicable bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, and
the enforcement of applicable creditors’ rights and remedies and as
indemnification or contribution may be limited by the securities laws and public
policy relating thereto.

 

7



--------------------------------------------------------------------------------

  e) Issuance of Securities. Upon issuance to the Buyers, the Preferred Shares
will have been duly authorized and validly issued without violation of the
preemptive rights of any Person and will be fully-paid and nonassessable, free
and clear of any Liens, taxes or charges with respect to the issuance thereof,
and shall be entitled to the rights and preferences set forth in the Series F
Certificate of Designations. As of the Closing, a number of shares of Common
Stock shall have been duly authorized and reserved for issuance as Conversion
Shares which equals at least the maximum number of shares of Common Stock then
issuable upon conversion of the Preferred Shares purchased by the Buyers
pursuant to this Agreement. Upon issuance or conversion in accordance with the
Series F Certificate of Designations, the Conversion Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, Liens or charges with respect to the issuance thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations and warranties of the Buyers in
this Agreement, the offer, sale and issuance of the Securities hereunder is
exempt from registration under the 1933 Act (pursuant to the exemption provided
by Section 4(2) thereof) and all applicable state securities laws.

 

  f) No Defaults or Consents. Subject to receipt of any required Bank Regulatory
Approvals, and the filing with the Secretary of State of the State of Delaware
of the Series F Certificate of Designations prior to the issuance of the
Preferred Shares, neither the execution and delivery nor the performance of this
Subscription Agreement by the Holding Company will (A) conflict with or violate
any provision of the Third Amended and Restated Certificate of Incorporation of
the Holding Company, as amended, or the Third Amended and Restated Bylaws of the
Holding Company, (B) except as expressly contemplated hereby or as would not
have a Material Adverse Effect, result in a breach of, constitute (with or
without due notice or lapse of time or both) a default under, violate, result in
the acceleration of, create in any party any right to accelerate, terminate,
modify or cancel, or require any notice, consent, approval or waiver under, any
material Contractual Obligation or any Requirement of Law material to the
operation of the Holding Company or any of its properties and assets; (C) except
as would not have a Material Adverse Effect, result in the imposition of any
Lien upon any material properties or assets of the Holding Company that would
materially detract from the value or materially interfere with the use of such
properties or assets, (D) result in the Holding Company being required to
redeem, repurchase or otherwise acquire any outstanding equity or debt
interests, securities or obligations in the Holding Company or any options or
other rights exercisable for any of same, or (E) cause the accelerated vesting
of any employee stock options or restricted stock awards.

 

  g)

Holding Company SEC Reports. The Holding Company has filed all reports, proxy
statements and other documents (including all exhibits thereto) required to be
filed with the SEC since January 1, 2009 pursuant to the Exchange Act and the
SEC rules and regulations thereunder, together with all certifications required
pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) (as they
have been amended since the time of their filing, and including the exhibits
thereto, collectively, the “Company SEC Reports”). The Company SEC Reports
(including, without limitation, any financial statements or schedules included
or incorporated by reference therein), when filed, complied in all material
respects with the applicable requirements of the Exchange Act and the rules and
regulations of the SEC thereunder. None of the Company SEC Reports,

 

8



--------------------------------------------------------------------------------

 

including any financial statements or schedules included or incorporated by
reference therein, as of their respective dates, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

  h) Investment Company. The Holding Company is not, and after giving effect to
the transactions contemplated hereunder will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

4. Covenants.

 

  a) Form D. The Holding Company agrees to file a Form D with respect to the
Preferred Shares as required under Regulation D and to provide a copy thereof to
Subscriber promptly after such filing.

 

  b) Disclosure of Transactions and Other Material Information. As soon as
reasonably practicable, but in no event later than the fourth Business Day
following the date of this Agreement, the Holding Company shall issue a press
release and file a Current Report on Form 8-K describing the terms of the
transactions contemplated by this Agreement in the form required by the 1934 Act
and attaching the material transaction documents (including, without limitation,
this Agreement and the form of the Series F Certificate of Designations) as
exhibits to such filing (including all attachments, the “8-K Filing”).

 

  c) Reservation of Shares. The Holding Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance as
Conversion Shares, no less than the maximum number of shares of Common Stock
then issuable upon conversion of all of the outstanding Preferred Shares.

 

  d) Use of Proceeds. The net proceeds received by the Holding Company from the
issuance and sale of the Preferred Shares shall be used to provide additional
capital to the Bank and to the Holding Company and for general corporate
purposes.

 

  e) Stockholder Meeting. At a meeting of the Holding Company’s stockholders
(the “Stockholder Meeting”), which the Holding Company undertakes to hold as
soon as reasonably practicable (in compliance with applicable laws) after the
Closing Date, the Holding Company shall propose and recommend that the Holding
Company’s stockholders approve the issuance of shares of the Conversion Shares
upon conversion of the Series F Preferred Stock. In the event that the Holding
Company does not obtain the Stockholder Approval at the Stockholder Meeting, the
Holding Company agrees that it will seek to obtain the Stockholder Approval at
any subsequent meeting of stockholders of the Holding Company until the
Stockholder Approval is obtained. Without limiting the generality of the
foregoing, the Holding Company will comply with the terms of Section 4(f) hereof
with respect to each such meeting of stockholders as if it were the Stockholder
Meeting. When the Stockholder Approval has been obtained, the Holding Company
shall promptly notify Subscriber thereof.

 

  f) Proxy Material.

 

9



--------------------------------------------------------------------------------

(i) In connection with the Stockholder Meeting, the Holding Company will (A) as
promptly as reasonably practicable after the date of this Agreement prepare and
file with the SEC a proxy statement (as it may be amended or supplemented from
time to time, the “Proxy Statement”) related to the consideration of the
Automatic Conversion, (B) respond as promptly as reasonably practicable to any
comments received from the SEC with respect thereto, (C) as promptly as
reasonably practicable prepare and file any amendments or supplements necessary
to be filed in response to any SEC comments or as otherwise required by law,
(D) mail to its stockholders as promptly as reasonably practicable the Proxy
Statement and all other customary proxy and other materials for meetings such as
the Stockholder Meeting, (E) to the extent required by applicable law, as
promptly as reasonably practicable prepare, file and distribute to the Holding
Company stockholders any supplement or amendment to the Proxy Statement if any
event shall occur which requires such action at any time prior to the
Stockholder Meeting, and (F) otherwise use commercially reasonable efforts to
comply with all requirements of law applicable to any Stockholder Meeting.
Subscriber shall cooperate with the Holding Company in connection with the
preparation of the Proxy Statement and any amendments or supplements thereto,
including promptly furnishing the Holding Company upon request with any and all
information as may be required to be set forth in the Proxy Statement or any
amendments or supplements thereto under applicable law. The Proxy Statement
shall include the recommendation of the Board of Directors of the Holding
Company that stockholders vote at the Stockholder Meeting in favor of the
issuance of shares of the Conversion Shares upon conversion of the Series F
Preferred Stock.

(ii) If, at any time prior to the Stockholder Meeting, any information relating
to the Holding Company or Subscriber or any of their respective Affiliates
should be discovered by the Holding Company or Subscriber which should be set
forth in an amendment or supplement to the Proxy Statement so that the Proxy
Statement shall not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading, the party that discovers such information shall promptly
notify the other parties and, to the extent required by applicable law, the
Holding Company shall disseminate an appropriate amendment thereof or supplement
thereto describing such information to the Holding Company’s stockholders.

(iii) The Holding Company agrees that (A) none of the information included or
incorporated by reference in the Proxy Statement shall, at the date it is first
mailed to the Holding Company’s stockholders or at the time of the Stockholder
Meeting or at the time of any amendment or supplement thereof, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading, except
that no covenant is made by the Holding Company with respect to statements made
or incorporated by reference therein based on information supplied by the Buyers
or any of their Affiliates or representatives in connection with the preparation
of the Proxy Statement for inclusion or incorporation by reference therein, and
(B) the Proxy Statement shall comply as to form in all material respects with
the requirements of the Exchange Act.

 

10



--------------------------------------------------------------------------------

(iv) Subscriber covenants that none of the information supplied in writing by or
on behalf of Subscriber expressly for inclusion in the Proxy Statement will, at
the date it is first mailed to the Holding Company’s stockholders or at the time
of the Stockholder Meeting or at the time of any amendment or supplement
thereof, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

 

  g) Reasonable Best Efforts; Cooperation. Each party shall use its reasonable
best efforts to satisfy on the timely basis each of the covenants and conditions
to be satisfied by it as provided in Sections 4 and 5 of this Subscription
Agreement. Each party shall refrain from taking any action which would render
any representation or warranty contained in Sections 2 or 3 of this Subscription
Agreement inaccurate in any material respect as of the Closing Date. Each party
shall promptly notify the other of (i) any event or matter that would reasonably
be expected to cause any of its representations or warranties to be untrue in
any material respect as of the Closing Date or that would reasonably be expected
to cause any of the conditions to closing provided in Section 5 not to be
satisfied in the manner contemplated herein, or (ii) any action, suit or
proceeding that shall be instituted or threatened against such party to
restrain, prohibit or otherwise challenge the legality of any of the
transactions contemplated by this Subscription Agreement. The parties shall
cooperate fully with each other and assist each other in defending any lawsuits
or other legal proceedings, whether judicial or administrative, brought against
either party challenging this Subscription Agreement or any of the transactions
contemplated by this Subscription Agreement, including seeking to have any stay
or temporary restraining order entered by any court, Bank Regulatory Authority
or other Governmental Authority vacated or reversed.

 

  h) Noncircumvention. The Holding Company shall not, and shall not permit its
Subsidiaries, by amendment of their respective Organizational Documents or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Subscription Agreements and will at all times in good faith carry out
all of the provisions of this Subscription Agreement.

 

5. Conditions of Sale and Purchase.

 

  a) Conditions to Obligations of the Holding Company. The obligations of the
Holding Company hereunder to issue and sell Preferred Shares to Subscriber at
the Closing are subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Holding Company’s sole benefit and may be waived by the Holding Company at any
time in its sole discretion by providing each Buyer with prior written notice
thereof:

 

  i) All material governmental consents, orders and approvals legally required
for the consummation of the transactions contemplated hereby shall have been
obtained and be in full force and effect, including each of the Bank Regulatory
Approvals.

 

  ii) The Preemptive Rights Period shall have expired.

 

11



--------------------------------------------------------------------------------

  iii) Subscriber shall have deposited the Purchase Price into the Escrow
Account.

 

  iv) No court or other Governmental Authority having jurisdiction over the
Holding Company or the Bank or any Buyer shall have instituted, enacted, issued,
promulgated, enforced or entered any Requirement of Law (whether temporary,
preliminary or permanent) that is then in effect and that (x) has the effect of
making illegal or otherwise prohibiting or invalidating consummation of the
transactions contemplated hereunder or any provision of this Subscription
Agreement or (y) seeks to restrain, prohibit or invalidate the consummation of
the transactions contemplated hereunder or to invalidate any provision of this
Subscription Agreement.

 

  v) Each Buyer shall have performed, satisfied and complied in all material
respects with the covenants and agreements contained in this Subscription
Agreement and required to be performed, satisfied or complied with by such Buyer
at or prior to the Closing.

 

  b) Conditions to Obligations of Subscriber. The obligation of Subscriber
hereunder to purchase the Preferred Shares at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Subscriber’s sole benefit and
may be waived by Subscriber at any time in its sole discretion by providing the
Holding Company with prior written notice thereof, provided further that
Subscriber agrees that the condition set forth in clause (iv) below may be
waived by the Majority of Holders in their discretion on behalf of all Buyers at
any time by providing the Holding Company with prior written notice thereof:

 

  i) All material governmental consents, orders and approvals legally required
for the consummation of the transactions contemplated hereby shall have been
obtained and be in full force and effect, including each of the Bank Regulatory
Approvals.

 

  ii) The Preemptive Rights Period shall have expired.

 

  iii) The Holding Company shall have duly executed and delivered one or more
stock certificates representing the number of Preferred Shares subscribed for
hereunder (subject to any reduction pursuant to the third sentence of
Section 1(a)).

 

  iv) Each of the representations and warranties of the Holding Company
contained in this Subscription Agreement shall be true and correct in all
material respects (except that each of such representations and warranties that
is qualified as to materiality or Material Adverse Effect shall be true and
correct in all respects) on and as of the Closing Date as if made on and as of
such date, other than representations and warranties which address matters only
as of a certain date, which shall be true and correct as of such certain date.

 

  v)

No court or other Governmental Authority having jurisdiction over the Holding
Company or the Bank or any Buyer shall have instituted, enacted, issued,
promulgated, enforced or entered any Requirement of Law (whether temporary,
preliminary or permanent) that is then in effect and that (x) has the effect of
making illegal or otherwise prohibiting or invalidating consummation of any of
the transactions contemplated hereunder or any provision of this Subscription
Agreement or (y) seeks to restrain, prohibit or invalidate the consummation of
any of the

 

12



--------------------------------------------------------------------------------

 

transactions contemplated hereunder or to invalidate any provision of this
Subscription Agreement.

 

  vi) The Holding Company shall have received subscriptions for the purchase, in
the aggregate, of at least 1,000,000 Preferred Shares (including the Preferred
Shares being purchase by Subscriber) and, concurrently with the Closing, the
Holding Company shall issue an aggregate of 1,000,0000 Preferred Shares
(including the Preferred Shares being purchased by Subscriber).

 

  vii) The Series F Certificate of Designations shall have been duly filed with
the Secretary of State of the State of Delaware and shall be in full force and
effect and shall not have been amended.

 

  viii) The Holding Company shall have performed, satisfied and complied in all
material respects each of its covenants and agreements contained in this
Subscription Agreement and required to be performed, satisfied or complied at or
prior to the Closing.

 

6. Termination.

 

  a) Termination by Mutual Consent. This Subscription Agreement may be
terminated at any time prior to the Closing, by mutual written consent of the
Holding Company and either (i) Subscriber or (ii) a Majority of Holders.

 

  b) Termination by Either Holding Company or Subscribers. This Subscription
Agreement may be terminated by either the Holding Company or Subscriber at any
time prior to Closing if the Closing has not occurred on or before April 30,
2011; provided, however, that the right to terminate this Subscription Agreement
under this clause will not be available to any party to this Subscription
Agreement whose breach of, or failure to fulfill any of its obligations under,
this Subscription Agreement has been a principal cause of, or resulted in, the
failure of the Closing to have occurred by such date.

 

  c) Effect of Termination. In the event that this Subscription Agreement shall
be terminated pursuant to this Section 6, all further obligations of the parties
under this Subscription Agreement shall terminate without further liability of
any party to another; provided, however, that a termination under this Section 6
shall not relieve any party of any liability for a breach of, or for any
misrepresentation under, this Subscription Agreement or be deemed to constitute
a waiver of any available remedy (including specific performance if available)
for any such breach or misrepresentation. Nothing in this Section 6(c) shall
relieve either party to this Subscription Agreement of liability for a breach of
a covenant or obligation under this Subscription Agreement prior to the Closing.

 

7. Miscellaneous.

 

  a) Subscriber understands the meaning of the representations and warranties
contained herein and understands and acknowledges that the Holding Company is
relying upon the representations and warranties of Subscriber contained in this
Subscription Agreement in determining whether the offering described herein is
eligible for exemption from the registration requirements contained in the 1933
Act.

 

13



--------------------------------------------------------------------------------

  b) Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Holding Company:

Taylor Capital Group, Inc.

9550 West Higgins Road

Rosemont, Illinois 60018

Telephone:

   (847) 653-7978

Facsimile:

   (847) 653-7890

Attention:

   General Counsel

With a copy (for informational purposes only) to:

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661

Telephone:

   (312) 902-5200

Facsimile:

   (312) 902-1061

Attention:

   Jeffrey R. Patt, Esq.

If to Subscriber, to its address and facsimile number set forth on the signature
page to this Subscription Agreement, with a copy to Subscriber’s counsel as set
forth on the signature page to this Subscription Agreement, or in any case, to
such other address and/or facsimile number and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party at least five (5) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or deposit with an overnight
courier service in accordance with clause (A), (B) or (C) above, respectively.

 

  c) Subscriber agrees to notify the Holding Company promptly of any changes in
the information contained in this Subscription Agreement that occur after the
date hereof but prior to the Closing.

 

  d) Neither this Subscription Agreement, nor any interest herein, shall be
assignable or transferable by Subscriber or by the Holding Company, in whole or
in part, except by operation of law.

 

14



--------------------------------------------------------------------------------

  e) This Subscription Agreement and the representations and warranties
contained herein shall be binding upon the heirs, executors, administrators and
other successors of Subscriber and shall inure to the benefit of and be
enforceable by each Company and its respective successors and assigns. This
Subscription Agreement does not create any rights enforceable by any person not
a party to this Subscription Agreement.

 

  f) This Subscription Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

  g) The headings contained in this Subscription Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Subscription Agreement. Section, schedule, exhibit, recital and party
references are to this Subscription Agreement unless otherwise stated. The words
“hereof,” “herein,” “hereunder” and words of similar import shall refer to this
Subscription Agreement as a whole and not to any particular section or provision
of this Subscription Agreement, and reference to a particular section of this
Subscription Agreement shall include all subsections thereof. The term
“including” as used in this Subscription Agreement shall mean including, without
limitation, and shall not be deemed to indicate an exhaustive enumeration of the
items at issue. All terms and words used in this Subscription Agreement,
regardless of the number or gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require. No
party, nor its counsel, shall be deemed the drafter of this Subscription
Agreement for purposes of construing the provisions of this Subscription
Agreement.

 

  h) This Subscription Agreement may be executed in two identical counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party. In the event that any signature to this Subscription Agreement or
any amendment hereto is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. No party hereto shall raise the use of
a facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Subscription Agreement or any amendment hereto or the fact
that such signature was transmitted or communicated through the use of a
facsimile machine or e-mail delivery of a “.pdf’ format data file as a defense
to the formation or enforceability of a contract, and each party hereto forever
waives any such defense.

 

  i) This Subscription Agreement does not create, and shall not be construed as
creating, any rights enforceable by any Person not a party to this Subscription
Agreement.

 

  j)

All questions concerning the construction, validity, enforcement and
interpretation of this Subscription Agreement shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of

 

15



--------------------------------------------------------------------------------

 

Illinois for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Subscription
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

  k) Subscriber hereby covenants and agrees to pay all applicable taxes related
to the purchase, ownership, sale or other transfer of, the Preferred Shares in
all jurisdictions, whether U.S. or foreign.

 

  l) This Subscription Agreement (including the exhibits and schedules hereto)
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof, may be amended only by a writing executed by all of the
parties hereto, and supersedes any and all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof.

 

16



--------------------------------------------------------------------------------

SUBSCRIBER SIGNATURE PAGE AND QUESTIONNAIRE

 

1.   NAME OF SUBSCRIBER:         (please print)        

 

                                        Date:                                 ,
2011   If Joint Ownership, check one:         If fiduciary, partnership, limited
liability company or corporation, etc., check one:  

                 

  Joint Tenants with        

                 

   Trust     Right of Survivorship        

                 

   Estate  

                 

  Tenants in Common        

                 

   Corporation  

                 

  Community Property        

                 

   Partnership            

                 

   Limited Liability Company            

                 

   Power of Attorney            

                 

   Uniform Gift to Minors Act            

                 

   Custodian            

                 

   Individual Retirement Account            

                 

   Other:                                              

 

     

 

     

 

Signature of Individual

Subscriber

     

Signature of Joint

Investor (if any)

(All joint owners must sign)

     

If Subscriber is an Entity,

Name of Entity

            By:                                                         
Title:                                          

2.     SUBSCRIBER HEREBY SUBSCRIBES TO PURCHASE
                                             PREFERRED SHARES 3.     ADDRESS:   
      

 

   

 

    with copies to:          

 

   

 

4.     TELEPHONE:      

    Office:   

 

       Home:   

 

  

5.     TAXPAYER IDENTIFICATION NUMBER     OR SOCIAL SECURITY NUMBER:  

 

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holding Company accepts this subscription and agrees to all
of the terms and conditions set forth above as of the          day of
                    , 2011.

 

TAYLOR CAPITAL GROUP, INC. By:  

 

  Mark A. Hoppe, Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“1933 Act” means the Securities Act of 1933, as amended.

“8-K Filing” has the meaning set forth in Section 4(b).

“Accredited Investor” has the meaning set forth in Section 2(g).

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act as in
effect as on the date hereof.

“Available Company SEC Documents” has the meaning set forth in the preamble to
Section 3.

“Automatic Conversion” has the meaning set forth in the Series F Certificate of
Designations.

“Bank” means Cole Taylor Bank, an Illinois-chartered member bank.

“Bank Regulatory Approvals” means the approvals and consents of each of the Bank
Regulatory Authorities which are required to be obtained by any party hereto
prior to consummation of the transactions contemplated hereunder.

“Bank Regulatory Authorities” means, collectively, the Illinois Department of
Financial and Professional Regulation, the FDIC and the Federal Reserve Board.

“Board” means the board of directors of the Holding Company.

“Business Day” means any day other than a Saturday or Sunday, a legal holiday or
any other day on which the SEC is closed.

“Business Entity” means any corporation, partnership, limited liability company,
joint venture, association, partnership, business trust or other business
entity.

“Buyer” means, prior to the Closing, each Person that has subscribed to purchase
any Preferred Shares and, on and after the Closing, each Person that owns any
Preferred Shares.

“Capital Stock” has the meaning set forth in Section 3(c)(i).

“Closing” means the purchase of the Preferred Shares in accordance with the
terms and conditions of this Agreement.

“Closing Date” means the date specified for the Closing in a written notice
delivered by the Company pursuant to Section 1(b) of this Agreement.

“Common Stock” has the meaning set forth in Section 1(a).

“Company 2010 SEC Filings” has the meaning set forth in Section 2(b).

“Company SEC Reports” has the meaning set forth in Section 3(g).

“Contractual Obligation” means, as to any Person, any obligation arising out of
any indenture, mortgage, deed of trust, contract, agreement, insurance policy,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound (including any debt security issued by such
Person).



--------------------------------------------------------------------------------

“Conversion Shares” has the meaning set forth in Section 1(a).

“DFPR” means the Illinois Department of Financial and Professional Regulation.

“Escrow Account” has the meaning set forth in Section 1(b).

“Exchange Act” has the meaning set forth in Section 2(b).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“FDIC” means the Federal Deposit Insurance Corporation.

“Governmental Authority” means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local, foreign or
supranational.

“Holding Company” has the meaning set forth in Section 1(a).

“Initial Investors” has the meaning set forth in Section 1(a).

“Investors” has the meaning set forth in Section 1(a).

“Knowledge of the Holding Company” means the actual knowledge of any Person
serving on the senior management team of the Holding Company or the Bank
(including the Chairman and Chief Executive Officer, President and Chief
Financial Officer), after reasonable inquiry.

“Liens” means any security interests, liens, claims, pledges, mortgages,
options, rights of first refusal, agreements, limitations on voting rights,
charges, easements, servitudes, encumbrances and other restrictions of any
nature whatsoever.

“Majority of Holders” means (i) on any date during the period from the date
hereof through the Closing, the holders of at least a majority in interest of
the Buyers as represented by the number of Preferred Shares for which such
Buyers have subscribed, and (ii) on any date after the Closing, the holders of
at least a majority of the aggregate number of Preferred Shares or Conversion
Shares, as applicable, on such date.

“Material Adverse Effect” means any fact, event, change, effect, condition,
factor or circumstance that, individually or in the aggregate, with all other
facts, changes, events, effects, conditions, factors and circumstances (i) is,
or is reasonably likely to be, materially adverse to the business, financial
condition, results of operations, assets, or liabilities of the Holding Company
and its Subsidiaries taken as a whole or (ii) prevents in any material respect
the Holding Company’s ability to perform its obligations under this Subscription
Agreement.

“Organizational Documents” means, as to any Person (other than an individual),
the articles or certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation and limited
liability company operating agreement, as applicable, and all other
organizational documents of such Person.

“Other Investors” has the meaning set forth in Section 1(a).

“Person” means any individual, trust, Business Entity, unincorporated
association or Governmental Authority.



--------------------------------------------------------------------------------

“Preemptive Rights Period” means the period commencing on the date of the
delivery to each holder of Series C and Series E Preferred Stock of an offer to
purchase the Preferred Shares and ending on the twentieth (20th) day thereafter.

“Preferred Shares” has the meaning set forth in Section 1(a).

“Proxy Statement” has the meaning set forth in Section 4(f)(i).

“Purchase Price” means (i) the total number of Preferred Shares subscribed for
by Subscriber (subject to reduction as provided in Section 1(a)) multiplied by
(ii) $25.00.

“Requirement of Law” means any judgment, order (whether temporary, preliminary
or permanent), writ, injunction, decree, statute, rule, regulation, notice, law
or ordinance and shall also include any rules, regulations and interpretations
of any applicable self-regulatory organizations.

“Sarbanes-Oxley Act” has the meaning set forth in Section 3(g).

“Securities” has the meaning set forth in Section 1(a).

“Series F Certificate of Designations” has the meaning set forth in
Section 1(a).

“Stockholder Approval” has the meaning set forth in the Series F Certificate of
Designations.

“Stockholder Meeting” has the meaning set forth in Section 4(e).

“Subscriber” has the meaning set forth in Section 1(a).

“Subscription Agreement” means this Subscription Agreement.

“Subscription Agreements” means this Subscription Agreement and the other
Subscription Agreements entered into by the Holding Company and the Buyers in
connection with the transactions contemplated hereunder.

“Subscription Materials” has the meaning set forth in Section 2(a).

“Subsidiaries” means the subsidiaries of the Holding Company set forth on
Schedule 3(a) which includes any Business Entity of which the Holding Company
(either alone or through or together with one or more other Subsidiaries)
(x) owns, directly or indirectly, more than 20% of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such Business Entity,
(y) is a general partner, managing member, trustee or other Person performing
similar functions or (z) has control (as defined in Rule 405 under the 1933
Act).



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Designations

CERTIFICATE OF DESIGNATIONS

OF

8% NON-CUMULATIVE, NON-VOTING, CONTINGENT CONVERTIBLE

PREFERRED STOCK, SERIES F

OF

TAYLOR CAPITAL GROUP, INC.

Taylor Capital Group, Inc., a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “Corporation”), hereby
certifies that the following resolution was adopted by the Board of Directors of
the Corporation as required by Section 151 of the General Corporation Law of the
State of Delaware at a meeting duly called and held on January 27, 2011:

RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of this Corporation (the “Board of Directors” or the “Board”) in
accordance with the Third Amended and Restated Certificate of Incorporation of
the Corporation, the Board of Directors hereby creates a series of preferred
stock, par value $0.01 per share (the “Series F Preferred Stock”), of the
Corporation and hereby states the designation and number of shares, and fixes
the relative rights, preferences and limitations thereof as follows:

Designation and Number of Shares. The designation of the series of preferred
stock shall be “8.0% Non-Cumulative, Non-Voting, Contingent Convertible
Preferred Stock, Series F”. The number of authorized shares of Series F
Preferred Stock shall be 1,000,000. The Corporation shall have the authority to
issue fractional shares of Series F Preferred Stock.

Definitions. As used in this Certificate of Designations, the following terms
shall have the meanings set forth below:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Automatic Conversion” has the meaning set forth in Section 5.

“Business Day” means any day other than a Saturday or Sunday, a legal holiday or
any other day on which the SEC is closed.

“Closing Price” of the Common Stock on any date of determination means the last
reported sale price regular way of the Common Stock on the Nasdaq Global Select
Market (or any successor thereto) on such date, as reported by Bloomberg
Financial Markets (“Bloomberg”). If the Common Stock is not traded on the Nasdaq
Global Select Market (or any



--------------------------------------------------------------------------------

successor thereto) on any date of determination, the Closing Price of the Common
Stock on such date of determination means the last reported sale price regular
way of the Common Stock on the principal U.S. national securities exchange on
which the Common Stock is so listed on such date, as reported by Bloomberg, or
if the Common Stock is not so listed on a U.S. national securities exchange, but
is quoted on the OTC Bulletin Board (or any successor thereof), the last quoted
bid price on such date for the Common Stock, as reported by Bloomberg, or if the
Common Stock is not listed on a national securities exchange or quoted on the
OTC Bulletin Board (or any successor thereof) on such date, the last quoted bid
price for the Common Stock in the over-the-counter market as reported by OTC
Markets Group Inc. or a similar organization on such date, or, if that bid price
is not available, the market price of the Common Stock on that date as
determined by a nationally recognized investment banking firm (unaffiliated with
the Corporation) retained by the Corporation for this purpose.

“Common Stock” means the common stock of the Corporation, par value $0.01 per
share, or any other capital stock of the Corporation into which such common
stock shall be reclassified or changed.

“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the shares of the Series F Preferred Stock, and its successors and
assigns.

“Conversion Date” shall have the meaning set forth in Section 5.

“Conversion Notice” shall have the meaning set forth in Section 5.

“Conversion Price” means $10.00, subject to adjustment from time to time in
accordance with Section 6.

“Conversion Rate” means, for each share of Series F Preferred Stock, an amount
equal to the quotient of $25.00 (subject to adjustment for stock splits,
combinations or reclassifications of the Series F Preferred Stock), divided by
the Conversion Price in effect at the time of conversion.

“Conversion Shares” shall have the meaning set forth in Section 5.

“Distribution” shall have the meaning set forth in Section 6(b).

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

“Dividend Period” means the period from and including the date of issuance of
the Series F Preferred Stock or any Dividend Payment Date, as the case may be,
to, but excluding, the next Dividend Payment Date.

“Dividend Record Date” shall have the meaning set forth in Section 3(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

 

23



--------------------------------------------------------------------------------

“Holder” means the Person in whose name any shares of the Series F Preferred
Stock are registered, which may be treated by the Corporation, Transfer Agent,
paying agent and Conversion Agent as the absolute owner of such shares of Series
F Preferred Stock for the purpose of making payment and settling the related
conversions and for all other purposes.

“Junior Stock” means the Common Stock, the Nonvoting Convertible Preferred
Stock, Series D of the Corporation and any other class or series of capital
stock of the Corporation now or hereafter authorized, other than Senior Stock or
Parity Stock.

“Liens” means any security interests, liens, claims, pledges, mortgages,
options, rights of first refusal, agreements, limitations on voting rights,
charges, easements, servitudes, encumbrances and other restrictions of any
nature whatsoever.

“Liquidation Event” shall have the meaning set forth in Section 4(a).

“Officer” means each of the Chief Executive Officer, the Chairman, the Chief
Financial Officer, the Controller, the Treasurer, the General Counsel and
Corporate Secretary and any Assistant Secretary of the Corporation.

“Parity Stock” means any class or series of capital stock of the Corporation the
terms of which do not expressly provide that such class or series will rank
senior or junior to the Series F Preferred Stock as to dividend rights and/or as
to rights on liquidation, dissolution or winding up of the Corporation (in each
case, without regard to whether dividends accrue cumulatively or
non-cumulatively) outstanding as of the date of this Certificate of
Designations.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.

“Preferred Stock Certificates” shall have the meaning set forth in Section 5.

“Relevant Exchange” means any national securities exchange, quotation system or
other trading market on which the Closing Price is determined pursuant to the
definition of the Trading Day.

“Sale Transaction” means any consolidation or merger of the Corporation or
similar transaction or any sale, lease or other transfer in one transaction or a
series of transactions of all

 

24



--------------------------------------------------------------------------------

or substantially all of the property and assets of the Corporation to any
Person, in each case pursuant to which the Common Stock will be converted into
cash, securities or other property.

“SEC” means the Securities and Exchange Commission.

“Senior Stock” means any class or series of capital stock of the Corporation the
terms of which expressly provide that such class or series will rank senior to
the Series F Preferred Stock as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Corporation and (b) (i) the Fixed
Rate Cumulative Perpetual Preferred Stock, Series B, of the Corporation,
(ii) the 8% Non-Cumulative, Convertible Perpetual Preferred Stock, Series C of
the Corporation and (iii) the 8% Nonvoting, Non-Cumulative, Convertible
Perpetual Preferred Stock, Series E of the Corporation.

“Stockholder Approval” shall have the meaning set forth in Section 5.

“Trading Day” means, for purposes of determining a VWAP or Closing Price per
share of Common Stock or a Closing Price, any Business Day on which shares of
the Common Stock are traded on the Relevant Exchange; provided that Trading Day
shall not include any day on which shares of the Common Stock are scheduled to
trade, or actually trade, on the Relevant Exchange for less than 3.5 hours.

“Transfer Agent” means the Corporation acting as transfer agent, registrar,
paying agent and Conversion Agent for the Series F Preferred Stock, and its
successors and assigns.

“VWAP” of the Common Stock on any Trading Day means the per share
volume-weighted average price in respect of the period from the official open of
trading on the relevant Trading Day until the official close of trading on the
relevant Trading Day (or if such volume-weighted average price is unavailable,
the market price of one share of Common Stock on such Trading Day determined,
using a volume-weighted average method, by a nationally recognized investment
banking firm (unaffiliated with the Corporation) retained for this purpose by
the Corporation).

Dividends.

Rate. Holders shall be entitled to receive, if, as and when declared by the
Corporation’s Board of Directors or any duly authorized committee thereof, but
only out of assets legally available therefor, non-cumulative dividends on the
liquidation preference of $25.00 per share (subject to adjustment for stock
splits, combinations or reclassifications of the Series F Preferred Stock) of
Series F Preferred Stock, and no more, payable quarterly in arrears on each
January 15, April 15, July 15 and October 15, commencing July 15, 2011, for the
Dividend Period ending on, but excluding, such date; provided, however, if any
such day is not a Business Day, then payment of any dividend otherwise payable
on that date will be made on the next succeeding day that is a Business Day,
unless that next succeeding day falls in the next calendar year, in which case
payment of such dividend will occur on the immediately preceding Business Day
(in either case, without any interest or other payment or adjustment in respect
of such delay) (each such day on which dividends are payable a “Dividend Payment
Date”). Dividends on each share of Series F Preferred Stock will accrue on the
liquidation preference of $25.00 per share (subject to adjustment for stock
splits, combinations or reclassifications of the Series F Preferred Stock) at a
rate per annum equal to

 

25



--------------------------------------------------------------------------------

8.0%. The record date for payment of dividends on the Series F Preferred Stock
will be the 30th day of the calendar month immediately preceding the month
during which the Dividend Payment Date falls or such other record date fixed by
the Corporation’s Board of Directors or any other duly authorized committee
thereof that is not more than 30 nor less than 10 days prior to such Dividend
Payment Date (each, a “Dividend Record Date”). Any such day that is a Dividend
Record Date will be a Dividend Record Date whether or not such day is a Business
Day. The amount of dividends payable will be computed on the basis of a 360-day
year of twelve 30-day months. Dividends shall be payable in cash.

Non-Cumulative Dividends. If the Corporation’s Board of Directors or any duly
authorized committee thereof does not declare a dividend on the Series F
Preferred Stock for any Dividend Period prior to the related Dividend Payment
Date, that dividend will not accrue, and the Corporation will have no obligation
to pay, and Holders shall have no right to receive, a dividend for that Dividend
Period on the related Dividend Payment Date or at any future time, whether or
not dividends on the Series F Preferred Stock or any other series of preferred
stock or Common Stock are declared for any subsequent Dividend Period.
References herein to the “accrual” of dividends refer only to the determination
of the amount of such dividend and do not imply that any right to a dividend
arises prior to the date on which a dividend is declared.

Priority of Dividends. So long as any share of Series F Preferred Stock remains
outstanding, no dividend or distribution shall be declared or paid on the Common
Stock or any other shares of Junior Stock (other than dividends or distributions
payable solely in shares of Common Stock or other Junior Stock) or, subject to
Section 3(d), Parity Stock (other than dividends or distributions payable solely
in shares of Parity Stock or Junior Stock), and no Common Stock, Junior Stock or
Parity Stock shall be, directly or indirectly, purchased, redeemed or otherwise
acquired for consideration by the Corporation or any of its subsidiaries unless,
as of such date (the “Determination Date”), the full dividend on all outstanding
shares of Series F Preferred Stock for the Dividend Period in which such
Determination Date falls has been or is contemporaneously declared and paid in
full (or has been declared and a sum sufficient for the payment thereof has been
set aside for the benefit of the Holders of shares of Series F Preferred Stock
as of the next Dividend Record Date). The foregoing limitation shall not apply
to (i) redemptions, purchases or other acquisitions of shares of Common Stock or
other Junior Stock in connection with the administration of any employee benefit
plan in the ordinary course of business; (ii) any dividends or distributions of
rights or Junior Stock in connection with a stockholders’ rights plan or any
redemption or repurchase of rights pursuant to any stockholders’ rights plan;
(iii) the acquisition by the Corporation or any of its subsidiaries of record
ownership in Junior Stock or Parity Stock for the beneficial ownership of any
other Persons (other than the Corporation or any of its subsidiaries), including
as trustees or custodians; and (iv) the exchange or conversion of Junior Stock
for or into other Junior Stock or of Parity Stock for or into other Parity Stock
(with the same or lesser aggregate liquidation amount) or Junior Stock.

Pro Rata Distribution of Dividends. Except as provided below, and for so long as
any share of Series F Preferred Stock remains outstanding, if dividends are not
declared and paid in full upon the shares of Series F Preferred Stock and any
class or series of Parity Stock (which, in the case of Parity Stock having
dividend payment dates different from the Dividend Payment Dates, means the
dividend payment date falling within the

 

26



--------------------------------------------------------------------------------

Dividend Period related to such Dividend Payment Date) on a Dividend Payment
Date, then all dividends declared upon shares of Series F Preferred Stock and
all such Parity Stock and payable on such Dividend Payment Date (or, in the case
of Parity Stock having dividend payment dates different from such Dividend
Payment Date, the dividends payable on the dividend payment date falling within
the Dividend Period related to such Dividend Payment Date) will be declared on a
proportional basis so that the amount of dividends declared upon the shares of
Series F Preferred Stock will bear to such Parity Stock the same ratio that
accrued dividends on the shares of Series F Preferred Stock and Parity Stock
payable on such Dividend Payment Date (or, in the case of Parity Stock having
dividend payment dates different from such Dividend Payment Date, the dividends
payable on the dividend payment date falling within the Dividend Period related
to such Dividend Payment Date and including, in the case of Parity Stock that
bears cumulative dividends, all accrued but unpaid dividends) bear to each
other.

Dividends on Junior Stock. Subject to the foregoing limitations and restrictions
set forth in Sections 3(c) and 3(d), and not otherwise, such dividends, payable
in cash, stock or otherwise, as may be determined by the Corporation’s Board of
Directors or any duly authorized committee thereof, may be declared and paid on
any Junior Stock from time to time out of any assets legally available for such
payment, and Holders will not be entitled to participate in those dividends.

Conversion Following A Record Date. If the Conversion Date is prior to the close
of business on a Dividend Payment Date for any declared dividend for the
then-current Dividend Period, the Holder of such shares will not be entitled to
any such dividend.

Liquidation Rights.

Liquidation. In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Corporation (a “Liquidation
Event”), the Holders shall be entitled, out of assets legally available
therefor, before any distribution or payment out of the assets of the
Corporation may be made to or set aside with respect to any Junior Stock and
subject to the rights of the Corporation’s creditors, to receive in full a
liquidating distribution in the amount of the liquidation preference of $25.00
per share (subject to adjustment for stock splits, combinations or
reclassifications of the Series F Preferred Stock), plus an amount equal to any
accrued dividends thereon from the last Dividend Payment Date to, but excluding,
the date of the Liquidation Event if and to the extent declared. Holders shall
not be entitled to any further payments in the event of any such Liquidation
Event other than what is expressly provided for in this Section 4.

Partial Payment. If the assets of the Corporation are not sufficient to pay in
full the liquidation preference plus any dividends which have been declared but
not yet paid to all Holders, the amounts paid to the Holders and the holders of
any Parity Stock shall be pro rata in accordance with the respective aggregate
liquidating distributions to which they would otherwise be entitled.

Residual Distributions. If the respective aggregate liquidating distributions to
which all Holders and the holders of any Parity Stock are entitled have been
paid, the holders of

 

27



--------------------------------------------------------------------------------

Junior Stock shall be entitled to receive all remaining assets of the
Corporation according to their respective rights and preferences.

Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of this
Section 4, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Series F Preferred Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or other
property) of all or substantially all of the assets of the Corporation, shall
not constitute a liquidation, dissolution or winding up of the Corporation.

Automatic Conversion.

Immediately upon the receipt of Stockholder Approval (the “Conversion Date”),
each share of Series F Preferred Stock will automatically convert into
fully-paid and non-assessable shares of the Common Stock of the Corporation (the
“Automatic Conversion”) at the Conversion Rate without any required action by
the Holder thereof. “Stockholder Approval” shall mean the approval of the
issuance of the Conversion Shares upon conversion of the Series F Preferred
Stock by a majority of the total votes cast on the proposal, whether presented
at a special or annual meeting of stockholders of the Corporation, entitled to
vote on such matter in accordance with the applicable requirements of the Nasdaq
Stock Market listing standards.6

As soon as practicable after the Automatic Conversion, the Corporation shall
provide notice (the “Conversion Notice”) of the Automatic Conversion to each
Holder stating (i) the Conversion Date, (ii) the number of shares of Common
Stock to be issued upon conversion of each share of Series F Preferred Stock
held of record by such Holder and subject to conversion and (iii) the place or
places where certificates representing shares of Series F Preferred Stock are to
be surrendered for issuance of certificates representing shares of Common Stock.
As promptly as practicable following receipt of the Conversion Notice, each
stock certificate (if any) evidencing ownership of the Series F Preferred Stock
shares (the “Preferred Stock Certificate(s)”), shall be surrendered to the
Conversion Agent for exchange (including appropriate endorsements and transfer
documents) by the Holder thereof. Upon receipt of a Preferred Stock Certificate,
duly endorsed, the Conversion Agent shall direct the Transfer Agent to promptly
issue to the exchanging Holder (x) a certificate for that number of shares of
Common Stock issuable upon conversion of such shares of Series F Preferred Stock
being converted upon application of the Conversion Rate (the “Conversion
Shares”) and (y) an amount in cash equal to any fraction of a share of Common
Stock, calculated on an aggregate basis in respect of the shares of Series F
Preferred Stock being converted, multiplied by the Closing Price of the Common
Stock on the Trading Day immediately preceding the applicable Conversion Date.

 

6 If Prairie participates in the offering, the Corporation will designate a
series of non-voting preferred stock equivalent in all material respects to the
existing shares of non-voting Series D Preferred Stock held by the Prairie
Investors (but reflecting the Conversion Price set forth herein), and the
Corporation shall issue to the Prairie Investors shares of such new, non-voting
series of preferred stock in exchange for the shares of Series F Preferred Stock
in lieu of the shares of Common Stock otherwise issuable upon such conversion
(or a Series G and H Preferred).

 

28



--------------------------------------------------------------------------------

Conversion Date. Effective immediately prior to the Conversion Date, dividends
shall no longer be declared on any such converted shares of Series F Preferred
Stock, and such shares of Series F Preferred Stock shall represent only the
right to receive shares of Common Stock issuable upon conversion of such shares,
provided that Holders shall have the right to receive any declared and unpaid
dividends on such shares and any other payments to which they are otherwise
entitled pursuant to the terms hereof, subject to the terms of Section 3(f).

Rights Prior to Conversion. No allowance or adjustment, except pursuant to
Section 6, shall be made in respect of dividends payable to holders of the
Common Stock of record as of any date prior to the close of business on any
applicable Conversion Date. Prior to the close of business on any applicable
Conversion Date, shares of Common Stock issuable upon conversion of, or other
securities issuable upon conversion of, any shares of Series F Preferred Stock
shall not be deemed outstanding for any purpose, and Holders shall have no
rights with respect to the Common Stock or other securities issuable upon
conversion (including voting rights, rights to respond to tender offers for the
Common Stock or other securities issuable upon conversion or rights to receive
any dividends or other distributions on the Common Stock or other securities
issuable upon conversion) by virtue of holding shares of Series F Preferred
Stock.

Record Holder as of Conversion Date. The Person or Persons entitled to receive
the Common Stock issuable upon conversion of Series F Preferred Stock on any
Conversion Date shall be treated for all purposes as the record holder(s) of
such shares of Common Stock as of the close of business on such Conversion Date.
In the event that a Holder shall not by written notice designate the name in
which shares of Common Stock and/or cash, securities or other property
(including payments of cash in lieu of fractional shares) to be issued or paid
upon conversion of shares of Series F Preferred Stock should be registered or
paid or the manner in which such shares should be delivered, the Corporation
shall be entitled to register and deliver such shares, and make such payment, in
the name of the Holder and in the manner shown on the records of the
Corporation.

Anti-Dilution Adjustments.

General. If the Corporation at any time after the effective date hereof
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of shares of Common Stock obtainable upon
exercise of the Series F Preferred Stock will be proportionately increased. If
the Corporation at any time after the effective date hereof combines (by
combination, reverse stock split or otherwise) its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased and the
number of shares of Common Stock obtainable upon exercise of the Series F
Preferred Stock will be proportionately decreased.

Distribution of Assets. If the Corporation shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
Common Stock, by way of return of capital or otherwise (including any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement or

 

29



--------------------------------------------------------------------------------

other similar transaction but excluding any ordinary cash dividend payable with
respect to the Common Stock consistent with past practice) (a “Distribution”),
at any time after the issuance of the Series F Preferred Stock and prior to a
Conversion Date, then, in each such case, the Conversion Price in effect
immediately prior to the close of business on the record date fixed for the
determination of holders of Common Stock entitled to receive the Distribution
shall be reduced, effective as of the close of business on such record date, to
a price determined by multiplying such Conversion Price by a fraction of which
(A) the numerator shall be the VWAP of the Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Board of Directors) applicable to one share of
Common Stock, and (B) the denominator shall be the VWAP of the Common Stock on
the Trading Day immediately preceding such record date.

No Fractional Shares. No fractional shares of Common Stock will be issued to
Holders of the Series F Preferred Stock upon any conversion. In lieu of
fractional shares otherwise issuable, the Holders will be entitled to receive an
amount in cash as described in Section 5.

Sale Transaction. In case of a Sale Transaction, the Series F Preferred Stock
shall, without payment of additional consideration therefor, be deemed modified
so as to provide that upon conversion thereof the Holder of the Series F
Preferred Stock being converted shall procure, in lieu of each share of Common
Stock theretofore issuable upon such conversion, the kind and amount of shares
of stock, other securities and other property receivable upon such Sale
Transaction by the Holder of each share of Common Stock issuable upon such
conversion had conversion occurred immediately prior to such Sale Transaction.
Such Series F Preferred Stock, as so modified, shall be deemed to provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 6. The provisions of this Section 6(d)
shall similarly apply to successive Sale Transactions.

Voting Rights.

General. The Holders shall not be entitled to vote on any matter except as
provided in Section 7(b) or as otherwise required by Delaware law.

Approval Rights. Except as otherwise required by Delaware law, the consent of
the Holders of a majority of the number of shares of Series F Preferred Stock at
the time outstanding, given in person or by proxy, either in writing or by vote,
at a special or annual meeting, voting or consenting as a separate class, shall
be necessary to: (i) authorize or issue, or obligate the Corporation to issue,
any Senior Stock or Parity Stock; (ii) increase the authorized number of shares
of Series F Preferred Stock; (iii) enter any agreement, contract or
understanding or otherwise incur any obligation which by its terms would violate
or be in conflict in any material respect with the rights or preferences of the
Series F Preferred Stock designated hereunder; (iv) amend the Certificate of
Incorporation or By-laws of the Corporation, if such amendment would alter or
change the powers, preferences or special rights of the Holders of the Series F
Preferred Stock so as to affect them adversely; or (v) amend or waive any
provision of this Certificate of Designations.

 

30



--------------------------------------------------------------------------------

Action by Written Consent. Any action, including any vote required or permitted
to be taken at any annual or special meeting of stockholders of the Corporation,
that requires a separate vote of the Holders of Series F Preferred Stock voting
as a single class, may be taken by the Holders of Series F Preferred Stock
without a meeting, without prior notice and without a vote, if a consent or
consents in writing or electronic transmission, setting forth the action so
taken, shall be given by the Holders of Series F Preferred Stock having not less
than the minimum number of votes that would be necessary to authorize or take
such action at a meeting at which all shares of Series F Preferred Stock
entitled to vote thereon were present and voted and shall be delivered to the
Corporation by delivery to the Corporate Secretary of the Corporation at its
principal executive office.

Unissued or Reacquired Shares. Shares of Series F Preferred Stock that have been
issued and converted, redeemed or otherwise purchased or acquired by the
Corporation shall be retired upon their acquisition, shall not be reissued as
shares of Series F Preferred Stock and, upon the taking of any action required
by law, shall be restored to the status of authorized but unissued shares of
preferred stock of the Corporation without designation as to series.

No Sinking Fund. Shares of Series F Preferred Stock are not subject to the
operation of a sinking fund.

Reservation of Common Stock.

Sufficient Shares. The Corporation shall at all times reserve and keep available
out of its authorized and unissued Common Stock or shares acquired by the
Corporation, solely for issuance upon the conversion of shares of Series F
Preferred Stock as provided in this Certificate of Designations, free from any
preemptive or other similar rights, such number of shares of Common Stock as
shall from time to time be issuable upon the conversion of all the shares of
Series F Preferred Stock then outstanding.

Use of Acquired Shares. Notwithstanding the foregoing, the Corporation shall be
entitled to deliver upon conversion of shares of Series F Preferred Stock, as
herein provided, shares of Common Stock acquired by the Corporation and held as
treasury shares (in lieu of the issuance of authorized and unissued shares of
Common Stock), so long as any such acquired shares are free and clear of all
liens, charges, security interests or encumbrances (other than liens, charges,
security interests and other encumbrances created by the Holders).

Free and Clear Delivery. All shares of Common Stock delivered upon conversion of
the Series F Preferred Stock shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable, free and clear of all liens, claims,
security interests and other encumbrances (other than liens, charges, security
interests and other encumbrances created by the Holders).

Compliance with Law. Prior to the delivery of any securities that the
Corporation shall be obligated to deliver upon conversion of the Series F
Preferred Stock, the Corporation shall use its reasonable best efforts to comply
with any federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.

 

31



--------------------------------------------------------------------------------

Listing. The Corporation hereby covenants and agrees that, if at any time the
Common Stock shall be traded on the Nasdaq Global Select Market or any other
national securities exchange, the Corporation will, if permitted by the rules of
such exchange, list and keep listed, so long as the Common Stock shall be so
listed on such exchange, all the Common Stock issuable upon conversion of the
Series F Preferred Stock; provided, however, that if the rules of such exchange
require the Corporation to defer the listing of such Common Stock until the
first conversion of Series F Preferred Stock into Common Stock in accordance
with the provisions hereof, the Corporation covenants to list such Common Stock
issuable upon conversion of the Series F Preferred Stock in accordance with the
requirements of such exchange at such time.

Transfer Agent, Conversion Agent and Paying Agent. The duly appointed Transfer
Agent, Conversion Agent and paying agent for the Series F Preferred Stock shall
be the Corporation. The Corporation may appoint a successor transfer agent that
shall accept such appointment prior to the effectiveness of such removal. Upon
any such appointment, the Corporation shall send notice thereof to the Holders.

Mutilated, Destroyed, Stolen and Lost Certificates. If physical certificates are
issued, the Corporation shall replace any mutilated certificate at the Holder’s
expense upon surrender of that certificate to the Transfer Agent. The
Corporation shall replace any certificate that becomes destroyed, stolen or
lost, at the Holder’s expense, upon delivery to the Corporation and the Transfer
Agent of satisfactory evidence that the certificate has been destroyed, stolen
or lost, together with any indemnity and bond that may be required by the
Transfer Agent or the Corporation.

Taxes.

Transfer Taxes. The Corporation shall pay any and all stock transfer,
documentary, stamp and similar taxes that may be payable in respect of any
issuance or delivery of shares of Series F Preferred Stock or shares of Common
Stock or other securities issued on account of Series F Preferred Stock pursuant
hereto or certificates representing such shares or securities; provided,
however, that the Corporation shall not be required to pay any such tax that may
be payable in respect of any transfer involved in the issuance or delivery of
shares of Series F Preferred Stock, shares of Common Stock or other securities
in a name other than that in which the shares of Series F Preferred Stock with
respect to which such shares or other securities are issued or delivered were
registered, or in respect of any payment to any Person other than a payment to
the registered holder thereof, and shall not be required to make any such
issuance, delivery or payment unless and until the Person otherwise entitled to
such issuance, delivery or payment has paid to the Corporation the amount of any
such tax or has established, to the satisfaction of the Corporation, that such
tax has been, or will be, paid or is not payable.

Withholding. All payments and distributions (or deemed distributions) on the
shares of Series F Preferred Stock (and on the shares of Common Stock received
upon their conversion) shall be subject to withholding and backup withholding of
tax to the extent required by law, subject to applicable exemptions, and amounts
withheld, if any, shall be treated as received by the Holders.

 

32



--------------------------------------------------------------------------------

Notices. All notices referred to in this Certificate of Designations shall be in
writing, and, unless otherwise specified herein, all notices hereunder shall be
deemed to have been given (i) upon receipt, when delivered personally; (ii) one
Business Day after deposit with an overnight courier service; or (iii) three
Business Days after the mailing thereof if sent by registered or certified mail
(unless first class mail shall be specifically permitted for such notice under
the terms of this Certificate of Designations) with postage prepaid, in each
case addressed: (x) if to the Corporation, to its office at 9550 West Higgins
Road, Rosemont, Illinois 60018 (Attention: Corporate Secretary), or (y) if to
any Holder, to such Holder at the address of such Holder as listed in the stock
record books of the Corporation (which may include the records of the Transfer
Agent) or (z) to such other address as the Corporation or any such Holder, as
the case may be, shall have designated by notice similarly given.

Remainder of page intentionally blank.

Signature page follows.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Taylor Capital Group, Inc. has caused this Certificate of
Designations to be executed by its duly authorized officer on and as of this
         day of                     , 2011.

 

TAYLOR CAPITAL GROUP, INC. By:  

 

Name:   Steven H. Shapiro Title:   Corporate Secretary